UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6830


PAUL LUXAMA,

                Plaintiff - Appellant,

          v.

JOHN MCHUGH, Secretary of the U.S. Army; DAVID D. VELLENFE,
JAG Counsel at Discharge proceedings; READ G. HARRIS, Major,
Assistant Adjutant of the UCMJ; B. BELL, Major, special
court-martial   convening  authority;   EDWARD   J.  YANGER,
President of the Army Review Agency; GERARD G. SCHWARZ,
Acting Director of the Army Review Board Agency,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:15-cv-01586-CMH-JFA)


Submitted:   December 29, 2016            Decided:   January 17, 2017


Before KING, AGEE, and THACKER, Circuit Judges.


Reversed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Paul Luxama, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Paul Luxama appeals the district court’s order denying his

motion to reopen his case.                    We reverse the district court’s

order denying the motion to reopen, vacate the district court’s

order    dismissing         Luxama’s       complaint,    and   remand     for       further

proceedings.

        Luxama filed a complaint in November 2015 in the Alexandria

Division of the Eastern District of Virginia (“first action”).

The court received letters from Luxama on December 28, 2015, and

February 2, 2016, requesting an update on the status of his

case.     The district court did not respond until March 4, 2016,

when     it   entered       an     order    directing      Luxama   to       file     forms

pertaining      to    his    inmate      trust    account.      Having       received   no

update on the status of his case, and having not yet received

the district court’s order, Luxama mailed an identical copy of

the complaint to the Richmond Division of the Eastern District

of    Virginia       on    March    17     (“second     action”).        The    Richmond

Division      forwarded      the    complaint      to   the    Alexandria      Division.

The Alexandria Division received the second complaint on March

30 and proceeded to open the second action.                       After he received

the district court’s March 4 order, Luxama mailed two documents

on March 21.              On March 25, the Alexandria Division received

Luxama’s consent form authorizing collection of filing fees from

his    inmate    trust      account.         Luxama     also   mailed    a    “Voluntary

                                              2
Dismissal of Luxama v. McHugh, etc.” to the Richmond Division,

explaining that the court could dismiss his complaint because he

had previously filed an action in another court and that he had

filed    a    second       complaint       because     he    was        unaware     if    the

Alexandria        Division    had     received      his     first    complaint.            The

Richmond      Division        again       forwarded       this      document       to      the

Alexandria        Division.         The    Alexandria       Division       docketed        the

notice in Luxama’s first action on the same day it received

Luxama’s complaint in the second action.                          The district court

construed Luxama’s notice as a motion to voluntarily dismiss and

dismissed Luxama’s first action without prejudice on April 7.

      Luxama       filed     the     instant     motion      on     April     13,        again

explaining why he had sent a second complaint and that he had

intended     to    dismiss     the    second     action.          The    district        court

denied      the    motion     because       Luxama’s      second        action    remained

pending and he was not entitled to have two separate actions

involving the same matter pending at the same time.                          On June 28,

the court dismissed the second action without prejudice under

Fed. R. Civ. P. 41(a).

      Because Luxama filed his motion to reopen his case within

28   days    of    the     district       court’s    order,      Luxama’s        motion    is

properly considered under Fed. R. Civ. P. 59(e).                            See Robinson

v. Wix Filtration Corp., 599 F.3d 403, 412 (4th Cir. 2010).                                We

review a district court’s order denying a Rule 59(e) motion for

                                             3
abuse of discretion.           Wilkins v. Montgomery, 751 F.3d 214, 220

(4th Cir. 2014).          “A Rule 59(e) motion may only be granted in

three situations:          (1) to accommodate an intervening change in

controlling law; (2) to account for new evidence not available

at trial; or (3) to correct a clear error of law or prevent

manifest injustice.”           Mayfield v. Nat’l Ass’n for Stock Car Auto

Racing,     Inc.,   674 F.3d 369,   378    (4th    Cir.   2012)    (internal

quotation marks omitted).

      We conclude that—although understandable given the flurry

of papers crossing in the mail—the district court abused its

discretion in denying Luxama’s motion.                 See GO Computer, Inc. v.

Microsoft Corp., 508 F.3d 170, 177 (4th Cir. 2007).                           Having

received no responses to his requests asking for a status update

in    the   first   action,       Luxama    mailed     a   second   copy     of    his

complaint to a different division of the district court.                           Once

he realized that the Alexandria Division had received his first

complaint, he then took action to remedy any confusion he caused

when he mailed a second copy of his complaint to the Richmond

Division.       Moreover,        because        Luxama’s   notice   of     voluntary

dismissal was sent to the Richmond Division, and Luxama mailed

his   consent   form      to   the   Alexandria      Division,    his     intent   was

clear to have the second action dismissed while proceeding with

the first action.         In light of the unique circumstances of this



                                            4
case, the district court should have granted the Rule 59 motion

and reopened the first action.

      Accordingly, we reverse the district court’s order denying

Luxama’s motion to reopen, vacate the district court’s order

dismissing his complaint, and remand for further proceedings.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                      REVERSED IN PART,
                                          VACATED IN PART, and REMANDED




                                     5